Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 10 and 12 - 20  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 20190064794 A1 to Chen (“Chen”).

Regarding claim 1, Chen teaches a navigation method, comprising: obtaining a route mark (position) in a three-dimensional map (¶¶0103, 0126 at least); generating a navigation route based on the route mark, the navigation route circumventing (avoiding) a specified object in the three-dimensional map (¶0092, 0129, 0131, 0174, 0177 at least); generating a motion instruction for a movable object based on the navigation route (¶¶0013, 0017, 0021, 0025, 0080 at least); and controlling the movable object based on the motion instruction (¶¶0012, 0021, 0059, 0093, 0105 at least).

Regarding claim 2, Chen’s teaching, wherein obtaining the route mark in the three-dimensional map comprises: obtaining a screen position 

Regarding claim 3, Chen’s teaching, wherein obtaining the screen position of the route mark comprises:-2-Application No. 16 391,806 Attorney Docket No. 00203.3064.OQUSdisplaying the three-dimensional map on the screen; detecting at least one touch point on the screen; determining two-dimensional coordinates of the at least one touch point on the screen; obtaining a projection distance of the at least one touch point relative to the screen; and setting the two-dimensional coordinates and the projection distance as the screen position of the route mark (¶¶0071, 0072, 0082, 0094, 0097, and 0103).

Regarding claim 4, Chen’s teaching, wherein the at least one touch point comprises multiple continuous touch points that form a curve (¶¶0080, 0105, 0142).



Regarding claim 6, Chen’s teaching, wherein determining the map position of the route mark based on the screen position comprises: obtaining a map position of a virtual projection camera related to the screen in the three- dimensional map and an angle between the virtual projection camera and the route mark (¶¶0072, 0083); and calculating the map position of the route mark based on the map position of the virtual projection camera, the angle between the virtual projection camera and the route mark, and the screen position of the route mark (¶¶0007, 0009, 0072).

Regarding claim 7, Chen’s teaching, wherein generating the navigation route based on the route mark comprises: determining a first distance between the route mark and the specified object (¶¶0185, 0216); when the first distance is smaller than a first safe distance, adjusting the route mark to maintain the first safe distance relative to the specified object 

Regarding claim 8, Chen’s teaching, wherein the specified object is an obstacle or a no-fly zone (flight restriction; ¶0092).

Regarding claim 9, Chen’s teaching, wherein the route mark comprises a map position of the movable object in the three- dimensional map, and wherein obtaining the route mark in the three-dimensional map comprises: obtaining a global position of the movable object, the global position comprising latitude, longitude, and elevation of the movable object; and calculating the map position of the movable object based on the global position. (¶¶0066, 0074, 0248).

Regarding claim 10, Chen’s teaching, further comprising: updating route marks included in the navigation route by at least one of removing or modifying the route mark, or adding an additional route mark; and -4-Application No. 16 391,806 Attorney Docket No. 00203.3064.OQUS re-

Regarding claim 12, Chen’s teaching, wherein the route mark comprises at least two navigation points, and wherein generating the navigation route based on the route mark comprises: connecting the at least two navigation points to generate the navigation route (¶¶0192, 0214, 0215).

Regarding claim 13, Chen’s teaching, wherein the route mark comprises at least one curve, and wherein generating the navigation route based on the route mark comprises: setting the at least one curve as the navigation route or as a part of the navigation route (¶¶0080, 0105, 0142).

Regarding claim 14, Chen’s teaching, wherein generating the motion instruction for the movable object based on the navigation route comprises: obtaining map positions of a plurality of sampling points on the navigation route in the three-dimensional map (see figs. 5 – 12 at least); calculating global positions of the plurality of sampling points based on the map positions (¶¶0007, 0009, 0072); and-5-Application No. 16 391,806 Attorney Docket No. 00203.3064.OQUSgenerating the motion instruction 

Regarding claim 15, Chen’s teaching, wherein: generating the motion instruction for the movable object based on the navigation route comprises: generating a control instruction for controlling a propulsion device (propulsion unit) of the movable object based on the navigation route (¶¶0062 - 0066, 0090 at least); and controlling the movable object based on the motion instruction comprises: controlling the movable object based on the control instruction (¶¶0012, 0021, 0059, 0093, 0105 at least).

Regarding claim 16, Chen’s teaching, wherein controlling the movable object based on the motion instruction comprises: controlling the movable object based on the navigation route (¶¶0012, 0021, 0059, 0093, 0105 at least).

Regarding claim 17, Chen’s teaching, further comprising obtaining, in real time, a global position of the movable object (¶¶0097, 0131, 0189); calculating a map position of the movable object in the three-dimensional map based on the global position (¶¶0007, 0009); and when the map 

Regarding claim 18, Chen teaches a navigation device, comprising: a memory storing a computer program; and at least one processor individually or collectively (¶¶0066, 0078, 0254) configured to execute the computer program to: obtain a route mark (position) in a three-dimensional map (¶¶0103, 0126 at least); generate a navigation route based on the route mark, the navigation route circumventing (avoiding) a specified object in the three-dimensional map (¶0092, 0129, 0131, 0174, 0177 at least); generate a motion instruction for a movable object based on the navigation route (¶¶0013, 0017, 0021, 0025, 0080 at least); and control the movable object based on the motion instruction (¶¶0012, 0021, 0059, 0093, 0105 at least).

Regarding claim 19, Chen’s teaching, wherein the at least one processor is further configured to execute the computer program to: obtain 

Regarding claim 20, Chen teaches all of the limitations including the screen being-7-Application No. 16 391,806 Attorney Docket No. 00203.3064.OQUSconfigured to display the three-dimensional map, the navigation device further comprising a screen sensor configured to detect at least one touch point on the screen (¶0080), wherein the at least one processor is further configured to execute the computer program to: determine two-dimensional coordinates of the at least one touch point on the screen (¶¶0071, 0072, 0082, 0094, 0097, and 0103); obtain a projection distance of the at least one touch point relative to the screen (¶0192, 0216) and set the two-dimensional coordinates and the projection distance as the screen position of the route mark (¶0192, 0216).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of U.S. Patent No. 9091561 B1 to Weil (“Weir”).

As discussed above, Chen teaches all of the limitations of base claim 1 except for the specific limitation of claim 11 (storing the navigation route as a historical navigation route).



It would have been obvious to one of ordinary skill in the art before the effective filing date of this Application to have modified Chen’s teaching by including storing the navigation route as a historical navigation route as evidenced by Weir in order to promote a low expense and efficiency probability model based on historical data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONEL BEAULIEU/Primary Examiner, Art Unit 3668